Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6 – 17, 19, 24 – 31 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a second stripline level comprising a transmission line transformer coupled to a second common node; wherein the first common node and the second common node are electrically coupled (a) by a conductive via through the first stripline level and the second stripline level, and (b) only along an axis of the conductive via that projects through the first stripline level and the second stripline level. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that a second stripline level comprising a first transmission line transformer coupled to a second common node; and wherein the first common node and the second common node are electrically coupled (a) by a first conductive via through the first stripline level and the second stripline level, and (b) only along an axis 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 11, a combination of limitations that a second stripline radial power combiner, comprising: a third stripline level comprising a second set of at least two second radial combiner arms coupled to a third common node; and a fourth stripline level comprising a second common port coupled to a fourth common node; and wherein the third common node and the fourth common node are coupled by a second conductive via through the third stripline level and the fourth stripline level; a third stripline radial power combiner, comprising: a fifth stripline level comprising a third set of at least two radial combiner arms coupled to a fifth common node; a sixth stripline level comprising a third common port coupled to a sixth common node; and wherein the fifth common node and the sixth common node are coupled by a third conductive via through the fifth stripline level and the sixth stripline level; wherein the first stripline level or the second stripline level is mounted over the third stripline level or the fourth stripline level; wherein the third stripline level or the fourth stripline level is mounted over the fifth stripline level or the sixth stripline level; a first duplexer and a second duplexer coupled to unique radial combiner arms of the third set; a first power amplifier and a second power amplifier coupled to unique radial combiner arms of the second set; a first low noise amplifier and a second low noise amplifier coupled to unique radial combiner arms of the third set; wherein the first power amplifier and the second power amplifier are respectively 
Regarding claim 24, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 24, a combination of limitations that a fourth stripline level comprising a second common port coupled to a fourth common node; wherein the third stripline level is mounted over the fourth stripline level; and wherein the third common node and the fourth common node are coupled by a second conductive via through the third stripline level and the fourth stripline level; a third stripline radial power combiner, comprising: a fifth stripline level comprising a third set of at least two radial combiner arms coupled to a fifth common node; a sixth stripline level comprising a third common port coupled to a sixth common node; wherein the fifth stripline level is mounted over the sixth stripline level; and wherein the fifth common node and the sixth common node are coupled by a third conductive via through the fifth stripline level and the sixth stripline level; a fourth stripline radial power combiner, comprising: a seventh stripline level comprising a fourth set of at least two radial combiner arms coupled to a seventh common node; an eighth stripline level comprising a fourth common port coupled to an eighth common node; wherein the seventh stripline level is mounted over the eighth stripline level; and wherein the seventh common node and the eighth common node are coupled by a fourth conductive via through the seventh stripline level and the eighth stripline level; wherein the first stripline level or the second stripline level is mounted over the third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BINH B TRAN/Primary Examiner, Art Unit 2848